                     Case 21-13406-MAM          Doc 8     Filed 04/12/21     Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

    In re:                                                                CASE NO.: 21-13406 EPK
                                                                          Chapter 11(V)
    LAWNWOOD PROFESSIONAL CENTER
    CONDOMINIUM ASSOCIATION, INC.

    Debtor.
    _______________________________________/

                       NOTICE OF COMPLIANCE UNDER 11 U.S.C. § 1116(1)

             The Debtor, LAWNWOOD PROFESSIONAL CENTER CONDOMINIUM ASSOCIATION,

    INC., by and through its undersigned attorney, pursuant to 11 U.S.C. § 1116(1), hereby gives notice that

    the Debtor's most recent statement of operations (profit and loss) is attached hereto as Exhibit "A".

            I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
    Southern District of Florida and I am in compliance with the additional qualifications to practice in this
    court set forth in Local Rule 2090-1(A) and that a true and correct copy of the foregoing was furnished
    via U. S. Mail to the parties on the attached listing this 12th day of April 2021.

                                                  KELLEY, FULTON & KAPLAN, P.L.
                                                  Attorney for Debtor
                                                  1665 Palm Beach Lakes Blvd
                                                  The Forum - Suite 1000
                                                  West Palm Beach, FL 33401
                                                  Tel. No. (561) 491-1200
                                                  Fax No. (561) 684-3773

                                                  By:/s/ Craig I. Kelley, Esq._______
                                                  Craig I. Kelley, Esq.
                                                  Florida Bar No. 782203
                                                  Dana Kaplan, Esq.
                                                  Florida Bar No. 44315

    Mailing Information for Case 21-13406-EPK

    Electronic Mail Notice List

    The following is the list of parties who are currently on the list to receive email notice/service for
    this case.

•   Craig I Kelley craig@kelleylawoffice.com,
    tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;debbie@
    kelleylawoffice.com;dana@kelleylawoffice.com
•   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

    Manual Notice List
                 Case 21-13406-MAM          Doc 8     Filed 04/12/21      Page 2 of 4

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service). (No manual recipients)

Lawnwood Professional Center Condominium Association, Inc.
2100 Nebraska Avenue
Fort Pierce, FL 34950
                                     Case 21-13406-MAM               Doc 8       Filed 04/12/21        Page 3 of 4

                                               Lawnwood Professional Center
                          Statement of Revenues and Expenses 1/1/2021 - 3/31/2021
                                                              Current Period                               Year To Date
                                                                                                                                            Annual
                                                 Actual         Budget         Variance       Actual         Budget       Variance          Budget


Income
Income
    04010 - Condominium Fees                     48,065.25       48,065.25                -   48,065.25       48,065.25              -   192,261.00
    04012 - Special Assessment Income            27,180.54               -       27,180.54    27,180.54               -     27,180.54             -
    04015 - Owner Late Fees Income                 (418.23)              -        (418.23)      (418.23)              -      (418.23)             -
    04025 - Owner Interest Income                   315.18               -          315.18       315.18               -        315.18             -
Total Income                                     75,142.74      48,065.25       27,077.49     75,142.74       48,065.25    27,077.49     192,261.00
Total Income                                     75,142.74      48,065.25       27,077.49     75,142.74       48,065.25    27,077.49     192,261.00



Expense
General & Administrative
    05010 - Management Fees                       3,167.25        3,167.25                -    3,167.25        3,167.25              -    12,669.00
    05020 - Legal & Accounting                   56,861.56          624.99      (56,236.57)   56,861.56          624.99    (56,236.57)     2,500.00
    05025 - Admin Expenses                          149.31          125.01          (24.30)      149.31          125.01        (24.30)      500.00
    05030 - Taxes & Licenses                         61.25           15.51          (45.74)       61.25           15.51        (45.74)        62.00
    05035 - Line of Credit                          674.23           75.00        (599.23)       674.23           75.00      (599.23)       300.00
    05070 - Insurance Expense                     8,567.85        3,350.01       (5,217.84)    8,567.85        3,350.01     (5,217.84)    13,400.00
Total General & Administrative                   69,481.45        7,357.77     (62,123.68)    69,481.45        7,357.77   (62,123.68)     29,431.00

Building Operations
    05320 - Maint/Repair - A/C                    1,108.11        3,375.00        2,266.89     1,108.11        3,375.00      2,266.89     13,500.00
    05321 - Maint/Repair - Cleaning Svc           3,157.00        2,675.01        (481.99)     3,157.00        2,675.01      (481.99)     10,700.00
    05322 - Maint/Repair - Electrical               350.00          500.01          150.01       350.00          500.01        150.01      2,000.00
    05323 - Maint/Repair - Elevator               2,092.12        2,100.00            7.88     2,092.12        2,100.00          7.88      8,400.00
    05324 - Maint/Repair - Fire Sprinkler         1,647.56        1,250.01        (397.55)     1,647.56        1,250.01      (397.55)      5,000.00
    05325 - Maint/Repair - General (R&M)                  -       2,250.00        2,250.00             -       2,250.00      2,250.00      9,000.00
    05326 - Maint/Repair - Irrigation Cont                -         750.00          750.00             -         750.00        750.00      3,000.00
    05328 - Maint/Repair - Lawn                   1,125.00        1,125.00                -    1,125.00        1,125.00              -     4,500.00
    Maintenanc
    05329 - Maint/Repair - Fertilization                  -         125.01          125.01             -         125.01        125.01       500.00
    05330 - Maint/Repair - Man of                 1,050.00        1,562.49          512.49     1,050.00        1,562.49        512.49      6,250.00
    Premises
    05331 - Maint/Repair - Interior Pest                  -          99.99           99.99             -          99.99         99.99       400.00
    05332 - Maint/Repair - Plumbing                       -         500.01          500.01             -         500.01        500.01      2,000.00
    05333 - Maint/Repair - Supplies                 576.69          624.99           48.30       576.69          624.99         48.30      2,500.00
    05334 - Maint/Repair - Water Treat            1,153.04          645.00        (508.04)     1,153.04          645.00      (508.04)      2,580.00
    05335 - Plant Replacement                             -         249.99          249.99             -         249.99        249.99      1,000.00
    05336 - Tree Trimming                           450.00          500.01           50.01       450.00          500.01         50.01      2,000.00
    05337 - Window Cleaning                               -         500.01          500.01             -         500.01        500.01      2,000.00
Total Building Operations                        12,709.52      18,832.53        6,123.01     12,709.52       18,832.53     6,123.01      75,330.00

Utilities

Report generated on 4/6/2021 2:58 PM - V3.11                                                                                                 Page 1
                                     Case 21-13406-MAM               Doc 8       Filed 04/12/21         Page 4 of 4

                                               Lawnwood Professional Center
                           Statement of Revenues and Expenses 1/1/2021 - 3/31/2021
                                                              Current Period                                Year To Date
                                                                                                                                             Annual
                                                  Actual        Budget         Variance        Actual         Budget       Variance          Budget


Expense
    05360 - Utilities - Electric                   6,999.58       8,750.01        1,750.43       6,999.58       8,750.01      1,750.43     35,000.00
    05361 - Utilities - Garbage                    2,396.01       2,499.99          103.98       2,396.01       2,499.99        103.98     10,000.00
    05362 - Utilities - Telephone                  1,005.78         624.99        (380.79)       1,005.78         624.99      (380.79)      2,500.00
    05363 - Utilities - Water & Sewer              5,345.04       6,249.99          904.95       5,345.04       6,249.99        904.95     25,000.00
Total Utilities                                   15,746.41     18,124.98        2,378.57      15,746.41       18,124.98     2,378.57      72,500.00

Reserves
    05910 - Reserves                               3,750.00       3,750.00                -      3,750.00       3,750.00              -    15,000.00
Total Reserves                                     3,750.00       3,750.00                -     3,750.00        3,750.00              -    15,000.00
Total Expense                                    101,687.38     48,065.28      (53,622.10)    101,687.38       48,065.28   (53,622.10)    192,261.00


Operating Net Total                             (26,544.64)          (.03)     (26,544.61)    (26,544.64)          (.03)   (26,544.61)                 -
Net Total                                       (26,544.64)          (.03)     (26,544.61)    (26,544.64)          (.03)   (26,544.61)                 -




Report generated on 4/6/2021 2:58 PM - V3.11                                                                                                  Page 2
